It is ray pleasure warmly to congratulate the President of the fortieth session of the General Assembly on his election. I am confident that the vast and deep experience which
he brings to this great post will be of the utmost help in ensuring the success of this session - this session at which we celebrate the fortieth anniversary of the United Nations and in which all peoples of the world place great hopes. Our pleasure is all the greater on this occasion because he represents Spain, a friendly country to which our country is bound by relations of friendship and respect. Spain has had close historical contacts with our Arab world, contacts that still have a positive effect on the development of relations between the Arab peoples and the people of Spain.
I also express with pleasure my deep appreciation to Mr. Paul John Lusaka, the President of the last session, whose wisdom, knowledge and firmness gave depth and smoothness to the work of that session. This was evident in the excellent way in which he led the work of the thirty-ninth session and in the manner in which the General Assembly completed that work.
I also take this opportunity to express my appreciation and admiration to Mr. Javier Perez de Cuellar, the Secretary-General of the United Nations, for the efforts he has made since assuming that post. We wish him all success in his tasks, which everyone realizes are both difficult and complex. We express to him our support for his efforts, as well as our support for the goals of this international Organization, and our firm belief in the necessity of preserving its strength so that it can play its leading role in eliminating the specter of war and can contribute effectively to the solution of international problems.
I take this opportunity also to express, through the delegation of Mexico, our deepest sympathy to the people and Government of Mexico in connection with the tragic earthquake they have experienced. It has caused great loss of life and destruction of property, and we hope that international solidarity will help Mexico to bear the burdens of this tragedy.
As we celebrate the fortieth anniversary of the United Nations, we renew our commitment to the principles and purposes of its Charter and to the endeavor to strengthen further the role of the United Nations, which is the only international forum through which all countries seek the achievement of peace, progress and justice.
We live today in a world where events change at an unprecedented pace. The crises and challenges faced by some countries and peoples reverberate in various parts of this globe. We live as one international family, in which crises intertwine, each one affecting the other. Our Organization can in no way remain isolated from those crises.
In spite of the continued existence of hotbeds of tension in various parts of the world, the United Nations has remained the international forum to which countries involved in conflicts resort - taking shelter under its umbrella - in order to bring about peace among them. The United Nations has been able to contain regional wars, preventing them from turning into world wars. It has also proved itself able to achieve solutions commensurate with the questions of world peace and development and to pursue a balanced approach towards the present international issues.
The Sultanate of Oman has adopted clear and well-known positions towards the hotbeds of major political tensions facing the international community. The foreign policy of the Sultanate is community to working towards the solution of international disputes through dialog and understanding. This policy is based on moral and legal standards, guided by the principles and purposes of the United Nations, and is committed to the resolutions and recommendations of the United Nations.
Every year we revive and assess past achievements, and then address ourselves to the large number of international questions still on the agenda of the General Assembly.
If we compare the international situation today to that which prevailed a year ago, we see that in spite of the tireless efforts that have been made the international situation is still characterized by increasing tension and disputes and by escalating conflicts, in addition to the economic crisis that is strangling many countries.
On the agenda of this session are the same questions that the General Assembly has dealt with at previous sessions. The inability of the United Nations to find viable solutions for the various problems that it faces is the result of the disregard by some countries of the resolutions and recommendations of the United Nations. The question of Palestine is the clearest example of this.
The cause of the Palestinian people is the oldest and most important question that the United Nations has dealt with since its inception. This year, when we are celebrating the twenty-fifth anniversary of the Declaration on the Granting of Independence to Colonial Countries and Peoples, we find Israel still imposing its occupation on the Arab territories and refusing to allow the Palestinian people to exercise their right to live peacefully in a stable and secure homeland.
The real obstacle faced by the international community in seeking to find a solution to the Palestinian question is Israel's refusal to comply with and implement the resolutions Adopted by the united Nations, and its rejection of all initiatives aimed at reaching a just settlement of the Palestinian question.
The question of the Palestinian people does not lack initiatives; there have been several, such as the Venice declaration by the countries of the European Economic Community, the Brezhnev initiative, President Reagan's initiative, the Fez Arab summit declaration, the Geneva declaration of 1983 and, most recently, the Palestinian-Jordanian initiative, which was hailed by the last extraordinary Arab summit meeting, held in Casablanca. That latter initiative could be an instrument for achieving a just and lasting peace.
The Arabs, by accepting those peace initiatives, have proved that they advocate security and peace, not the peace that Israel is trying to impose by force and the policy of fait accompli, but peace based on justice and international legitimacy, represented in united Nations resolutions calling on Israel to withdraw from all the occupied Arab territories and calling for the establishment of a national homeland for the Palestinian people so that the two peoples can co-exist: the Palestinian people in its independent State and the Israeli people.
Time has proved beyond any doubt that Israel will not be able to achieve security and stability so long as it persists in denying the rights of the Palestinian people and so long as it continues to occupy the territories of the neighboring Arab countries, thereby violating their sovereignty and stability. It has also become clear that the logic of Israeli military might will not create stability and calm in the region.
Dialog is the ideal way to achieve peace and stability in the Middle East. The Sultanate of Oman, believing in that approach, has supported all efforts aimed at achieving a just peace.
Israel must for once show the same courage and wisdom as the Arabs and Palestinians have already shown and provide concrete proof that it seeks peace -just, firm and lasting peace for all. The countries friendly to Israel should play an important role in prevailing upon it and encouraging it to take those steps before it is too late.
The Gulf region has witnessed for the cast five years one of the most destructive wars, which has claimed so many lives and caused destruction of, and damage to, property and installations. We appeal to all countries to pay more attention to the matter and speed up efforts to find a reasonable solution to end this raging war between two neighboring countries, Iraq and Iran. The continuation of the war on its present scale requires concerted efforts to put a firm end final end to it.
If the war has been confined so far to the territories of the two warring countries, that does not guarantee that it will not in the future spill over their borders. The fact that neither country is able to inflict military defeat on the other must not lull the international community into believing that the war no longer poses a threat to international peace and security.
Tension, confrontation, instability of relations between countries, conflicts of interests and international alliances may transform the Gulf war into a hotbed of international conflict threatening the security and stability of all the Gulf States, disrupting international navigation in the Straits of Hormuz, thereby inflicting damage not only upon the economies of the countries of the region, but also upon the world economy, especially the economies of developed countries.
Proceeding from our realization of the dangers of that war and the need to put an end to it, the Sultanate of Oman has taken part in all efforts to that effect, whether those of States members of the Co-operation Council for the Arab States of the Gulf, the Organization of the Islamic Conference or the Non-Aligned Movement. We also affirm the importance of the role of the United nations and the Security
Council as well as the good offices of the Secretary-General, through which he has been able recently to achieve some relative progress in containing the conflict. He realize that much more must be done to put an end to the war, and we believe that it is important to co-ordinate the efforts of the United Nations and other international efforts.
Iraq has adopted a clear position accepting the principle of negotiations with a view to achieving a just and peaceful solution, while the Islamic Republic of Iran has set pre-conditions to end the war. He believe that those countries with strong relations with either or both parties to the conflict have not made enough efforts to persuade them to resort to negotiations to solve the conflict before they reach a point of no return in the war and before reconciliation becomes impossible.
As for Afghanistan, we still see, despite the passage of five years and the adoption of any General Assembly resolutions, the foreign presence hovering over the territories of a Moslem, non-aligned people. The events in Afghanistan provide the most glaring example of foreign interference in the internal affairs of other States, and the use of armed force to impose a fait accompli that the Afghan people cannot accept, denying a whole people the exercise of its legitimate right to select its own system of government, compatible with its religious beliefs and social traditions.
In this context, we affirm our support for the talks going on under the supervision of the special representative of the Secretary-General between the Islamic Republic of Pakistan and the Kabul Government. We hope that they will lead to a just settlement of the Afghan question which will promote the right of the Afghan people to self-determination and guarantee the safe and dignified return of the Afghan refugees to their homeland. We also hope that the talks will lead to a political settlement that will preserve the relations of good-neighborliness and non-interference between the Afghan people and other neighboring peoples.
He should also like to commend the positive position of the Islamic Republic of Pakistan and its constructive efforts aimed at making the negotiations succeed. In addition, we express our appreciation to it for its humane role of serving as host to and sheltering millions of Afghan refugees.
In South-East Asia, the continued presence of Vietnamese military forces in Democratic Kampuchea has led to insecurity and instability in that area. The situation there presages a wide confrontation in the region that will have an adverse effect on international security and stability. Therefore, we renew once again our demand that united Nations resolutions which call for the withdrawal of Vietnamese troops from Kampuchean territory be implemented. At the same time, we affirm our continued support for the efforts of the Association of South-East Asian Nations (ASEAN) to find a just solution to the Kampuchean question - a solution that will achieve unity for that people, and enable it to enjoy the right to self-determination and to choose its own system of government.
Our concern about the events in the Horn of Africa is due to the historical and geographical links between our country and that region. He believe that the instability there is due to the fact that the Horn of Africa has been continuously subjected to foreign intervention. The rivalry among the interests of States in the region leads more often than not to con fr cm tat ion. We are closely following developments - which naturally represent a source of concern to us. He call for an end to all attempts at interference in the internal affairs of the countries of the region.
There is another problem, in southern Africa, which is a source of concern to us, namely, the question of Namibia. In that connection, we reaffirm our support of the Namibian people's achieving independence and self-determination and make clear that the central approach for the solution of this problem lies in accelerating the process of terminating the illegal occupation of Namibia by South Africa through the implementation of the relevant resolutions adopted by the Organization, particularly Security Council resolution 435 (1978).
We reiterate our denunciation of the policy of apartheid pursued by the Government of South Africa which runs counter to all noble aims, principles, divine laws and proper human behavior, we affirm the necessity of complying with the resolutions adopted every year by our Organization on this question. If those resolutions were implemented they would assist the black African majority in attaining its legitimate rights.
My country, owing to its geographical location which overlooks the Indian Ocean and being a member of the Ad Hoc Committee cm the Indian Ocean established by the General Assembly, follows closely the situation in the region, we also participate in the work of that Committee, which is preparing the convening of an international conference that aims ultimately at the implementation of the Declaration of the Indian Ocean as a zone of Peace. We do not want to be pessimistic about progress in that Committee's work; however, the facts do not leave much room for optimism. The Committee is still pursuing its work very slowly and that will not lead us speedily to the desired goal. In that regard we appeal to the member countries, particularly to the two super-Powers, to give greater momentum to the Committee's work so that it can achieve the desired result and hold the conference in the first half of 1986.
The situation in Central America deserves our attention. Tension and violence are escalating in ways that raise concern and make it imperative that a solution of the disputes, domestic or foreign, be found quickly. The ideal approach for solving those conflicts must be based on respect of the rights of peoples and sovereignty of States so that no opportunity for interference in the internal affairs of States of the region is given to the great Powers.
We support the efforts of the Contadora group and believe that they are the best guarantee for achieving peace in Central America. We wish it success in its good offices and call upon all States of the continent to choose co-operation and coexistence in peace instead of conflict and war.
The escalating arms race and the possession of lethal destructive weapons in the past few years have gone beyond anything imagined. In spite of all its efforts, this international organization has been unable so far to put an end to this terrible race. Disarmament is no longer just a political issue, for its human side has become more important. Those weapons do not pose a threat to only one aspect of human life; they are a grave destructive danger to the very existence of our globe - not to mention the economic aspects which are of no less importance than the others, since arms expenditures could solve the economic problems facing the world, particularly the developing countries.
In this connection, we express our satisfaction at the resumption of negotiations between the two super-Powers at Geneva. We hope that they will lead to putting an end to those destructive weapons. Peace and security for humanity are the main goals we must strive to achieve. My country supports all efforts aimed at limiting nuclear weapons. It also supports the efforts being made to proclaim the Middle East and the Indian Ocean zones of peace, free from destructive weapons.
We welcome the forthcoming summit meeting between President Reagan and Mr. Gorbachev and hope that they will be able to reach positive results that will help reduce international tension, solve various crises and remove obstacles that face mankind.
The international economic situation is not much different from that of security. There is continued regression in the following areas: shrinking international trade, instability of commodity prices and their continuous decreasing trend while the prices of manufactured goods are increasing, creeping protectionism, imposition of barriers against the outflow of capital, rising interest rates, and declining transfer of technology.
This economic situation is also reflected in the chaos prevailing in the international monetary system. The countries of the third world, which depend on limited resources, although not alone are the hardest hit by the present economic situation. This has been demonstrated by the increasing imbalance in their foreign trade, their increasing indebtedness and their inability to service such debts owing to rising interest rates. The continuance of this abnormal situation without any attempt to check it will lead to increased suffering by the peoples of third-world countries in Africa, Asia and Latin America.
It would be unfair to ourselves to accept this situation as a matter of fact and not work to find viable solutions for it. If the situation deteriorates further it will affect all of us, including the rich countries. We realize that the present economic system cannot deal with this crisis. Therefore we in the Group of 77 call for the establishment of a new international economic order based on more clarity and justice for all countries of the world, rich and poor.
In spite of the deterioration of the international economic situation we should not give way to despair. We should follow the example set by international initiatives to confront the famine and the deteriorating economic situation in Africa, initiatives that demonstrated what the international will, when properly directed, can achieve. The excellent international spirit that confronted famine and drought in Africa should be an incentive for the initiation of a constructive dialog between North and South that can lead to the establishment of a new economic edifice in harmony with the hopes of the peoples of the world on this fortieth anniversary of the United Nations.
Our world is witnessing increasing terrorism in the form of the kidnapping of individuals, the hijacking of aeroplanes, the bombing of civilian installations and the killing of innocent people, we deplore terrorism in all its forms; we find it contradictory to lofty human and moral ideals and contrary to the teachings of our religion, Islam, and other revealed religions. We belong to a nation that takes pride in its civilization, ideals, traditions, religion and human heritage, and we consider terrorism and violence to be a phenomenon that reflects ideological bankruptcy.
We call for a commitment to the principles of right and justice to achieve the goals we seek, for reliance on legitimate means of defending ideologies and national interests and for respect for the differences that exist between individuals and peoples.
We will support every international or regional effort to combat terrorism, in whatever form it may take, and we call upon all States to co-operate closely in confronting and combating this dangerous political disease.
In spite of all the difficult problems and crises faced by our world today we should not underestimate the progress achieved by the United Nations since its foundation. We still have hope that the United Nations will seek and find just and appropriate solutions for the different crises and problems that confront us.
We appeal to all Members of this Organization to work together in this endeavor so that security and trust may prevail in our international community and confidence between States and peoples be strengthened.